DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  “comprises” should be replaced with “further comprising”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 8, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson-Bhatt, Sarah J., et al. "Noninvasive surface imaging of breast cancer in .
Regarding claim 1, Erickson-Bhatt discloses a diffuse-optical-spectroscopy system for scanning human tissue (abstract, Fig. 1), the system comprising:
(a) a handheld probe (Fig. 1, probe) operable with at least two emitter sources (Fig. 1, shows 6 sources) to emit electromagnetic radiation at one or more visible, near-infrared or infrared wavelengths corresponding to absorption associated with one or more human-tissue constituents (page 2, Instrumentation and data acquisition); 
(b) one or more sensors, operable to detect received electromagnetic radiation at each of said one or more visible, near-infrared or infrared wavelengths, said one or more sensors and the at least two emitter sources are aligned in reflectance geometry and said at least two emitter sources are disposed in spaced relation on either side of said one or more sensors (Fig. 1 shows multiple detectors, at least one is between two of the six sources; pages 2-3, Instrumentation and data acquisition); and 
(c) a processor operable to produce, in response to said received electromagnetic radiation, one or more cross-sectional images of the human tissue respectively associated with said one or more visible, near-infrared or infrared wavelengths (page 3, Data analysis, “2D contour plots”).
Regarding claim 5
Regarding claim 7, Erickson-Bhatt discloses wherein said electromagnetic radiation is continuous wave electromagnetic radiation (page 2, Instrumentation and data acquisition).
Regarding claim 8, Erickson-Bhatt discloses a method of scanning human tissue by diffuse- optical-spectroscopy (abstract, Fig. 1), the method comprising:
(a) emitting electromagnetic radiation through at least two emitter sources (Fig. 1, shows 6 sources) at one or more wavelengths corresponding to absorption associated with one or more human-tissue constituents, respectively, by a handheld probe (Fig. 1, probe) while being placed in proximity to the human tissue (page 2, Instrumentation and data acquisition); 
(b) using one or more sensors to detect received electromagnetic radiation at each of said one or more visible, near-infrared or infrared wavelengths, said one or more sensors and the at least two emitter sources are aligned in reflectance geometry and said at least two emitter sources are disposed in spaced relation on either side of said one or more sensors (Fig. 1 shows multiple detectors, at least one is between two of the six sources; pages 2-3, Instrumentation and data acquisition); 
and (c) in response to said received electromagnetic radiation, producing by a processor one or more cross-sectional images of the human tissue respectively associated with said one or more visible, near-infrared or infrared wavelengths (page 3, Data analysis, “2D contour plots”).
Regarding claim 12
Regarding claim 14, Erickson-Bhatt discloses emitting continuous wave electromagnetic radiation (page 2, Instrumentation and data acquisition).
Regarding claim 16, Erickson-Bhatt discloses a system for scanning human tissue by diffuse-optical- spectroscopy (abstract, Fig. 1), the system comprising: 
(a) at least two emitting sources (Fig. 1, shows 6 sources) for emitting electromagnetic radiation at one or more wavelengths corresponding to absorption associated with one or more human-tissue constituents, respectively (page 2, Instrumentation and data acquisition);  
(b) one or more sensors for detecting received electromagnetic radiation at each of said one or more wavelengths, said at least two emitter sources being disposed in spaced relation on either side of said one or more sensors, said at least two emitter sources and said one or more sensors being aligned in reflectance geometry (Fig. 1 shows multiple detectors, at least one is between two of the six sources; pages 2-3, Instrumentation and data acquisition); and 
(c) a processor for producing, in response to said received electromagnetic radiation, one or more cross-sectional images of the human tissue respectively associated with said one or with said one or more wavelengths (page 3, Data analysis, “2D contour plots”).
Claims 1, 5, 6, 8, 12, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (WO 02/12854 A2), hereinafter “Cheng”.
Regarding claim 1, Cheng discloses a diffuse-optical-spectroscopy system for scanning human tissue (abstract, Fig. 1), the system comprising:
(a) a handheld probe (page 16, lines 30-35) operable with at least two emitter sources to emit electromagnetic radiation at one or more visible, near-infrared or infrared wavelengths 
(b) one or more sensors, operable to detect received electromagnetic radiation at each of said one or more visible, near-infrared or infrared wavelengths, said one or more sensors and the at least two emitter sources are aligned in reflectance geometry and said at least two emitter sources are disposed in spaced relation on either side of said one or more sensors (as shown in Fig. 1, ref 124; page 17, line 9; page 19, lines 15-30; page 112, lines 32-34); and 
(c) a processor operable to produce, in response to said received electromagnetic radiation, one or more cross-sectional images of the human tissue respectively associated with said one or more visible, near-infrared or infrared wavelengths (page 48, lines 10-35).
Regarding claim 5, Cheng discloses wherein each of said at least two emitter sources being selected from the group consisting of a light-emitting diode, an encapsulated light-emitting diode, and a laser (page 62, lines 9-10).
Regarding claim 6, Cheng discloses wherein said one or more sensors are selected from the group consisting of an array photon detector, a charge-coupled device and an array photodiode (page 112, lines 32-34).
Regarding claim 8, Cheng discloses a method of scanning human tissue by diffuse- optical-spectroscopy (abstract, Fig. 1), the method comprising:
(a) emitting electromagnetic radiation through at least two emitter sources at one or more wavelengths corresponding to absorption associated with one or more human-tissue constituents, respectively, by a handheld probe (page 16, lines 30-35) while being placed in proximity to the human tissue (Fig. 1, ref 122; page 17, line 9, page 18, lines 9-24); 

and (c) in response to said received electromagnetic radiation, producing by a processor one or more cross-sectional images of the human tissue respectively associated with said one or more visible, near-infrared or infrared wavelengths (page 48, lines 10-35).
Regarding claim 12, Cheng discloses wherein said at least two emitter sources are selected from the group consisting of a light-emitting diode, an encapsulated light-emitting diode, and a laser (page 62, lines 9-10).
Regarding claim 13, Cheng discloses wherein said one or more sensors are selected from at least one of a charge-coupled device or an array photodiode (page 112, lines 32-34).
Regarding claim 15
Regarding claim 16, Cheng discloses a system for scanning human tissue by diffuse-optical- spectroscopy (abstract, Fig. 1), the system comprising: 
(a) at least two emitting sources for emitting electromagnetic radiation at one or more wavelengths corresponding to absorption associated with one or more human-tissue constituents, respectively (Fig. 1, ref 122; page 17, line 9, page 18, lines 9-24);
(b) one or more sensors for detecting received electromagnetic radiation at each of said one or more wavelengths, said at least two emitter sources being disposed in spaced relation on either side of said one or more sensors, said at least two emitter sources and said one or more sensors being aligned in reflectance geometry (as shown in Fig. 1, ref 124; page 17, line 9; page 19, lines 15-30; page 112, lines 32-34);; and 
(c) a processor for producing, in response to said received electromagnetic radiation, one or more cross-sectional images of the human tissue respectively associated with said one or with said one or more wavelengths (page 48, lines 10-35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson-Bhatt as applied to claim 1 above, and further in view of Alfano et al (US 6665557).
Regarding claim 4, Erickson-Bhatt is silent regarding wherein said one or more visible, near-infrared or infrared wavelengths comprise at least four wavelengths corresponding to absorption associated with at least four human-tissue constituent said at least four human-tissue constituents comprising deoxyhemoglobin, oxyhemoglobin, water and fat.
However, Alfano teaches a tissue imaging device (abstract) including wherein said one or more visible, near-infrared or infrared wavelengths comprise at least four wavelengths corresponding to absorption associated with at least four human-tissue constituent said at least four human-tissue constituents comprising deoxyhemoglobin, oxyhemoglobin, water and fat (Fig. 8, and col. 4, line 59- col. 5, line 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Erickson-Bhatt with the teaching of Alfano by including wherein said one or more visible, near-infrared or infrared wavelengths comprise at least four wavelengths corresponding to absorption associated with at least four human-tissue constituent said at least four human-tissue constituents comprising deoxyhemoglobin, oxyhemoglobin, water and fat in order to obtain an accurate image of the tissue.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson-Bhatt as applied to claim 8 above, and further in view of Alfano et al (US 6665557).
Regarding claim 11, Erickson-Bhatt is silent regarding wherein step (a) comprises emitting said electromagnetic radiation at said one or more wavelengths comprising at least four wavelengths corresponding to absorption associated with at least four human-tissue constituents, said at least four human-tissue constituents comprising deoxyhemoglobin, oxyhemoglobin, water and fat.
However, Alfano teaches a tissue imaging device (abstract) including wherein step (a) comprises emitting said electromagnetic radiation at said one or more wavelengths comprising at least four wavelengths corresponding to absorption associated with at least four human-tissue constituents, said at least four human-tissue constituents comprising deoxyhemoglobin, oxyhemoglobin, water and fat (Fig. 8, and col. 4, line 59- col. 5, line 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Erickson-Bhatt with the teaching of Alfano by including wherein step (a) comprises emitting said electromagnetic radiation at .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Erickson et al., cited in IDS, also anticipates at least independent claims 1, 8, and 16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877